Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-15 are currently pending in this application.

Response to amendments
The applicant amended independent claims 1, 4 and 9 to recite features similar to “at least one processor and/or circuit [further] configured to function as”.
It is interpreted that the units are implemented as functionalities of the processor and/or circuit.  Therefore, the claims 1-11 are interpreted without invoking 35 USC 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Norita (machine translation of JP 2018-010496; IDS) in view of Kaku (2004/0114796).

Regarding claim 9, Norita teaches a display control apparatus (e.g., an image processing apparatus, Norita: p.2 para. 5 L.1-2) comprising: 
at least one processor and/or circuit configured to function as (e.g., The present invention supplies a program that realizes one or more functions of the above-described embodiments to a system or apparatus via a network or a storage medium, and one or more processors in a computer of the system or apparatus read and execute the program. This process can be realized. It can also be realized by a circuit (for example, ASIC) that realizes one or more functions.  Norita: p.10 para. 4):
a touch detection unit (e.g., reference numeral 103 denotes an operation unit; Norita: p. 2 para. 8 L.1) configured to detect a touch operation on a display surface (e.g., an operation unit that receives an operation by the user, specifically, a change and determination of the position and distance of the virtual light source. The operation unit 103 includes buttons such as a mouse and a cross key, a touch panel, and the like. Here, the operation unit 103 will be described assuming a touch panel. Norita: p. 2 para. 8); 
a selection unit configured to select a subject from a plurality of subjects (e.g., Reference numeral 108 denotes main subject detection means for detecting or determining a main subject to be relighted from one or more subjects included in the main image.  Norita: p. 3 para. 2 L.1-3. See 9_1 below); 
a change unit configured to change amount of application of a predetermined effect which is to be applied to the subject selected by the selection unit (e.g., The functionality (an operation unit 103) of changing the main image, the sub image created by the sub image creating means 110, and the position and distance of the virtual light source will be described.  Norita: p.4 para. 4 L.1-3. Fig. 2A shows a main image 200 in which a person 201 as a main subject is shown. FIG. 2B to FIG. 2E show the sub image 202. FIG. 2B and FIG. 2C are diagrams illustrating an operation method for changing the position of the virtual light source, and shows how the position of the virtual light source is changed by a slide operation. FIG. 2D and FIG. 2E are diagrams illustrating an operation method for changing the distance from the main subject to the virtual light source, and shows how the distance is changed by a pinch operation.  Norita: p. 4 para. 4 L.3-9. Reference numeral 109 denotes relighting means for performing relighting image processing for generating a shadow on the main subject by irradiating the main subject included in the main image with the output light of the virtual light source.  Norita: p. 3 para. 3 L.1-3); and 
a control unit performs control to switch (e.g., With reference to Fig. 2, a method for changing the main image, the sub image created by the sub image creating means 110, Norita: p. 4 para. 4 L.1-2) between a first screen used for the selection unit to select a subject (e.g., Fig. 2A shows a main image 200 in which a person 201 as a main subject is shown. Norita: p. 4 para. 4 L.3-4) in response to the touch operation detected by the touch detection unit (e.g., the CPU 101 causes the main subject detection unit 108 to specify the main subject.  Norita: p. 6 para. 2 L.1-2. Reference numeral 108 denotes main subject detection means for detecting or determining a main subject to be relighted from one or more subjects included in the main image. As a method for specifying the main subject, there are for example, a method for specifying the largest face in face detection, a method for detecting a subject in a range designated by the user from the operation unit 103, and making the main subject. Norita: p. 3 para. 2) and a second screen used for the change unit to change amount of application of the predetermined effect in response to the touch operation detected by the touch detection unit (e.g., FIG. 2B to FIG. 2E show the sub image 202. FIG. 2B and FIG. 2C are diagrams illustrating an operation method for changing the position of the virtual light source, and shows how the position of the virtual light source is changed by a slide operation. FIG. 2D and FIG. 2E are diagrams illustrating an operation method for changing the distance from the main subject to the virtual light source, and shows how the distance is changed by a pinch operation.  Norita: p. 4 para. 4 L.4-9.  Therefore, while the user is changing the position of the virtual light source or the distance from the main subject to the virtual light source, the relighting effect due to the change in position of virtual light source and distance from the main subject to the virtual light source are change amount of application of the predetermined effect.  See 9_2 below).
While Norita does not explicitly teach, Kaku teaches:
(9_1). to select a subject from a plurality of subjects (e.g., FIG. 8 shows an example wherein a red-eye corrected image is displayed on the LCD panel 108 shown in FIG. 2, with the selected face 411a of the person 411 enclosed with a continuous-line circle 511 and with the faces 421a and 431a of the other persons 421 and 431, which can be selected with the cross key 110 shown in FIG. 2, enclosed with broken-line circles 521 and 531. The continuous-line circle 511 is moved to the face of another person based on the operation of the cross key 110 so that a desired face can be selected among the faces 411a, 421a and 431a of the persons 411, 421 and 431. Kaku: [0162] and Fig. 8; reproduced below for reference.

    PNG
    media_image1.png
    625
    652
    media_image1.png
    Greyscale

It can be seen that face 411a is selected from among of the three faces 411a, 421a and 431a);
(9_2). to switch between a first screen used for the selection unit to select a subject in response to the touch operation detected by the touch detection unit and a second screen used for the change unit to change amount of application of the predetermined effect (e.g., After a desired person's face is selected based on the operation of the cross key 110 shown in FIG. 2, the selected person's face is zoomed on the LCD panel 108 shown in FIG. 2 by pressing down the menu/OK switch 111 (step S107). Kaku: [0165]. FIG. 10 shows a display example wherein a face zoomed at step S107 is displayed on a LCD panel.  Kaku: [0166]. There is shown an example wherein, by selecting the face 411a of the person 411, which is enclosed with the continuous circle 510, in the red-eye corrected image shown in FIG. 8 and then pressing down the menu/OK switch 111, the face 411a is zoomed on the LCD panel 108 shown in FIG. 2. Kaku: [0167] and Fig. 10; reproduced below for reference.

    PNG
    media_image2.png
    569
    660
    media_image2.png
    Greyscale

It can be seen that when the menu/OK switch 111 is pressed, the selected face is zoomed on the LCD panel);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kaku into the teaching of Norita so that the selected face (subject) is displayed on the screen to facilitate the visualization of the face (subject) with applied effect (for example, zooming).

Regarding claim 13, the claim is a method claim of apparatus claim 9.  The claim is similar in scope to claim 9 and it is rejected under similar rationale as claim 9.
Norita further teaches that “The present invention relates to an image processing apparatus that performs a so-called relighting process that gives an arbitrary lighting effect to an image, and a control method and program thereof.” (Norita: p. 2 para. 1) and “The operation unit 103 includes buttons such as a mouse and a cross key, a touch panel, and the like. Here, the operation unit 103 will be described assuming a touch panel.” (Norita: p. 2 para. 7 L.3-5).

Regarding claim 15, the claim is a storage medium claim of apparatus claim 9.  The claim is similar in scope to claim 9 and it is rejected under similar rationale as claim 9.
Norita further teaches that “The object of the present invention can also be achieved by supplying a storage medium storing software program codes for realizing the functions of the above-described embodiments to the apparatus.” (Norita: p. 9 para. 7 L.1-3).

Claims 1-8, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Norita (machine translation of JP 2018-010496; IDS) in view of Kaku (2004/0114796) and further in view of Sato (2019/0116311).

Regarding claim 1, Norita teaches a display control apparatus (e.g., an image processing apparatus, p.2 para. 5 L.1-2) comprising: 
at least one processor and/or circuit configured to function as (e.g., The present invention supplies a program that realizes one or more functions of the above-described embodiments to a system or apparatus via a network or a storage medium, and one or more processors in a computer of the system or apparatus read and execute the program. This process can be realized. It can also be realized by a circuit (for example, ASIC) that realizes one or more functions.  Norita: p.10 para. 4):
a change unit configured to change amount of application of a predetermined effect which is to be applied to a selected subject from a plurality of subjects (e.g., The functionality (an operation unit 103) of changing the main image, the sub image created by the sub image creating means 110, and the position and distance of the virtual light source will be described.  Norita: p.4 para. 4 L.1-3. Reference numeral 109 denotes relighting means for performing relighting image processing for generating a shadow on the main subject by irradiating the main subject included in the main image with the output light of the virtual light source.  Norita: p. 3 para. 3 L.1-3.  Reference numeral 108 denotes main subject detection means for detecting or determining a main subject to be relighted from one or more subjects included in the main image.  Norita: p. 3 para. 2 L.1-3. See 1_1 below); and 
a control unit configured to perform control to display a first item which makes the selected subject distinguishable from other subjects (e.g., The functionality of controlling an image processing apparatus for performing relighting processing for irradiating output light of a virtual light source onto a main subject, an auxiliary image showing the position and direction of the virtual light source with respect to the main subject, the subject object indicating the main subject and a sphere having a radius corresponding to the distance from the subject object to the virtual light source and the position of the virtual light source with respect to the main subject, and indicating the direction of illuminating the main subject.  Norita: p.11 para.9 L.1-7. Relighting means (the relighting unit 109) for performing relighting image processing for generating a shadow on the main subject by irradiating the main subject included in the main image with the output light of the virtual light source. Norita: p.3 para.3 L.1-3 and Fig. 2A; reproduced below for reference. 

    PNG
    media_image3.png
    255
    352
    media_image3.png
    Greyscale

Fig. 2A shows a main image 200 in which a person 201 as a main subject is shown. Norita: p. 4 para. 4 L.3-4. The main subject is the subject selected on which application of predetermined effects are applied.  The shadow is taken as the first item on the main subject to indicate the selection.  See 1_1 and 1_2 below), 
wherein, in response to the change unit starting changing amount of application of the predetermined effect, the control unit performs control not to display the first item (e.g., FIG. 2B to FIG. 2E show the sub image 202. FIG. 2B and FIG. 2C are diagrams illustrating an operation method for changing the position of the virtual light source, and shows how the position of the virtual light source is changed by a slide operation. FIG. 2D and FIG. 2E are diagrams illustrating an operation method for changing the distance from the main subject to the virtual light source, and shows how the distance is changed by a pinch operation.  Norita: p. 4 para. 4 L.4-9.  In FIG. 2B to FIG. 2E, reference numeral 203 denotes a subject object that indicates a position corresponding to the person 201. In this embodiment, a humanoid pattern is used as the subject object 203. Norita: p. 4 para. 5.  Therefore, while the user is changing the position of the virtual light source or the distance from the main subject to the virtual light source, the first item (indication of selection) is not displayed in the sub-image).
While Norita does not explicitly teach, Kaku teaches:
(1_1). to select a subject from a plurality of subjects (e.g., FIG. 8 shows an example wherein a red-eye corrected image is displayed on the LCD panel 108 shown in FIG. 2, with the selected face 411a of the person 411 enclosed with a continuous-line circle 511 and with the faces 421a and 431a of the other persons 421 and 431, which can be selected with the cross key 110 shown in FIG. 2, enclosed with broken-line circles 521 and 531. The continuous-line circle 511 is moved to the face of another person based on the operation of the cross key 110 so that a desired face can be selected among the faces 411a, 421a and 431a of the persons 411, 421 and 431. Kaku: [0162] and Fig. 8; reproduced below for reference.

    PNG
    media_image1.png
    625
    652
    media_image1.png
    Greyscale

It can be seen that face 411a is selected from among of the three faces 411a, 421a and 431a.  After a desired person's face is selected based on the operation of the cross key 110 shown in FIG. 2, the selected person's face is zoomed on the LCD panel 108 shown in FIG. 2 by pressing down the menu/OK switch 111 (step S107). Kaku: [0165] and Fig. 10);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention combine the teaching of Kaku into the teaching of Norita so that further operation (for example, zooming of Kaku or illumination effects of Norita) can be visualized individually on the selected face (subject).
While the combined teaching of Norita and Kaku does not explicitly teach, Sato teaches:
(1_2). to display a first item the selected subject distinguishable from other subjects (e.g., FIG. 4A illustrates an example of a LV image directly displayed (non-scaled display) on the display unit 28. Sato: [0059] L.1-3. In an example illustrated in FIG. 4A, three persons 401, 402, and 403 are captured in the LV image, and the face of each person is detected. Therefore, face frames 411, 412, and 413 are displayed on the LV image 400 in a superimposed manner.  Sato: [0059] L.16-20 and Fig. 4A; reproduced below for reference

    PNG
    media_image4.png
    595
    668
    media_image4.png
    Greyscale

FIG. 4B illustrates an example display displayed on the display unit 28 in step S307. A tracking frame 421 indicating that the face of the person 401 is selected is displayed on the LV image 400 in a superimposed manner.  Sato: [0066] L.1-4 and Fig. 4B; reproduced below for reference.  

    PNG
    media_image5.png
    263
    297
    media_image5.png
    Greyscale

It can be seen that the selected person 401 is identified with a tracking frame 411; which is taken as the first item (indication of selection) and the selected person is clearly distinguishable from persons 402 and 403 who are not selected);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sato into the combined teaching of Norita and Kaku so that a tracking frame is superimposed onto the selected person to identify the person among other persons on the display.

Regarding claim 2, the combined teaching of Norita, Kaku and Sato teaches the display control apparatus according to claim 1, wherein the control unit performs control to display the selected subject in such a way as to be distinguishable from other subjects by displaying the first item in superimposition on the selected subject (e.g., a shadow on the main subject; Norita: Fig. 2A.  The face of the person 401 is selected is displayed on the LV image 400 in a superimposed manner.  Sato: [0066] L.3-4 and Fig. 4B).

Regarding claim 3, the combined teaching of Norita, Kaku and Sato teaches the display control apparatus according to claim 2, wherein, in response to the change unit starting changing amount of application of the predetermined effect, the control unit performs control to hide the first item (e.g., Fig. 4 shows another example of the sub-image.  Norita: p. 7 para. 3 L.1.  As shown in Fig. 4, a shadow that can be formed on the subject object 403 is drawn when illuminated from the direction of the virtual light source object 404, as in the case of the moon phases.  Norita: para. 4 L.5-8.  Therefore, in the scenario of Fig. 2, the shadow is not displayed (hided) when the predetermined effect is changing).

Regarding claim 4, the combined teaching of Norita, Kaku and Sato teaches the display control apparatus according to claim 1, at least one processor and/or circuit further configured to function (e.g., The functionality (an operation unit 103) of changing the main image, the sub image created by the sub image creating means 110, and the position and distance of the virtual light source will be described.  Norita: p.4 para. 4 L.1-3. Reference numeral 109 denotes relighting means for performing relighting image processing for generating a shadow on the main subject by irradiating the main subject included in the main image with the output light of the virtual light source.  Norita: p. 3 para. 3 L.1-3.  Reference numeral 108 denotes main subject detection means for detecting or determining a main subject to be relighted from one or more subjects included in the main image.  Norita: p. 3 para. 2 L.1-3) as a touch detection unit configured to detect a touch operation on a display surface, wherein, in response to the touch detection unit having detected movement of a position of the touch operation (e.g., FIG. 4C illustrates an example display in step S308. FIG. 4C illustrates an example of an enlargement display performed when a touch-down is performed inside the tracking frame 421 in the display state illustrated in FIG. 4B. An enlarged LV image 420 is a partial range of the LV image 400 enlarged with the second magnification (larger than the first magnification) and superimposed onto the LV image 40).  Sato: [0068] L.1-8 and Fig. 4C; reproduced below for reference.  

    PNG
    media_image6.png
    439
    516
    media_image6.png
    Greyscale

A touch operation to simultaneously touch a plurality of positions (e.g., two positions) and bring these positions close to each other is referred to as a “pinch-in”. A touch operation to move these positions away from each other is referred to as a “pinch-out”. A pinch-out and a pinch-in are collectively referred to as a pinch operation (or simply referred to as a “pinch”.  Sato: [0050]), the control unit performs control not to display the selected subject in such a way as to be distinguishable from other subjects (e.g., An enlarged LV image 420 is a partial range of the LV image 400 enlarged with the second magnification (larger than the first magnification) and superimposed onto the LV image 40).  Sato: [0068] L.5-8.  It can be seen that the magnification is applied to all persons – the selected and the unselected with the enlarged LV image 420.  Therefore, the magnification effect is not distinguishable between the selected and the unselected).

Regarding claim 5, the combined teaching of Norita, Kaku and Sato teaches the display control apparatus according to claim 1, wherein the predetermined effect is an effect in which illumination from a virtual light source is performed onto the selected subject, and the change unit is able to change a direction of illumination from the virtual light source (e.g., As illustrated in Fig. 2B, the position of the virtual light source is determined by the hand 206 sliding the virtual light source object 204 with respect to the subject object 203 from the lower right to the upper right on the operation unit 103.  To change, the sub-image creating unit 110 draws the flashlight so that the light from the flashlight faces the upper left, which is the direction of the subject object 203, before the virtual source moves. Norita: p. 5 para. 2 L.1-6. As shown in Fig. 2C, the position of the virtual light source can be changed from the front side to the back side by performing a sliding operation so that the hand 206 moves out of the range of the spherical surface 205 in the operation unit 103.  The sub-image creating unit 110 draws the virtual light source object 204 with a size smaller than that on the near side behind the graticule of the spherical surface 205. Norita: p. 5 para.3 L.1-5).

Regarding claim 6, the combined teaching of Norita, Kaku and Sato teaches the display control apparatus according to claim 1, wherein, in response to the change unit ending changing amount of application of the predetermined effect, the control unit performs control to display the selected subject in such a way as to be distinguishable from other subjects (e.g., FIG. 4C illustrates an example display in step S308. FIG. 4C illustrates an example of an enlargement display performed when a touch-down is performed inside the tracking frame 421 in the display state illustrated in FIG. 4B. An enlarged LV image 420 is a partial range of the LV image 400 enlarged with the second magnification (larger than the first magnification) and superimposed onto the LV image 40).  Sato: [0068] L.1-8 and Fig. 4C.  The selected person is framed while the unselected is unframed, though both are magnified with the same scale).

Regarding claim 7, the combined teaching of Norita, Kaku and Sato teaches the display control apparatus according to claim 1, wherein, in response to the change unit changing amount of application of the predetermined effect, the control unit performs control to update a second item which indicates amount of application of the predetermined effect and display the updated second item (e.g., FIG. 4D illustrates an example display on the display unit 28 in step S312. FIG. 4D illustrates an example display performed when a touch-down is performed in the vicinity of the right side pupil of the person 401 in the display state illustrated in FIG. 4C. The vicinity of the right side pupil of the person 401 is a touch reaction area for selecting the right side pupil set based on the position of the right side pupil of the person detected by the organ detection unit 24b. At the position of the right side pupil of the person 401, a tracking frame 431 (AF frame used for AF target in subsequent AF) is displayed, indicating that that the right side pupil is selected and set as a tracking target. The frame around the face of the person 401 having been displayed in the format of a tracking frame illustrated in FIG. 4C changes to a different display format to become the face frame 411. This allows the user to recognize that the tracking target has changed from the entire face to the right pupil.  Sato: [0074] and Fig. 4D; reproduced below for reference.

    PNG
    media_image7.png
    424
    503
    media_image7.png
    Greyscale

It can be seen that the person 401 is selected first with tracking frame 411 and selected again with tracking frame 431).

Regarding claim 8, the combined teaching of Norita, Kaku and Sato teaches the display control apparatus according to claim 7, wherein, even when the change unit starts changing amount of application of the predetermined effect, the control unit performs control to keep the second item displayed (e.g., Referring to FIG. 4E, the face frame 411 and the tracking frame 431 are superimposed onto the LV image 400 and are displayed. More specifically, the face frame 411 is displayed around the face area of the person 401, and the tracking frame 431 (AF frame) is displayed around the right pupil area. This allows the user to recognize that the tracking target is the right pupil of the person 401.  Sato: [0079] L.11-17).

Regarding claim 12, the claim is a method claim of apparatus claim 1.  The claim is similar in scope to claim 1 and it is rejected under similar rationale as claim 1.
Norita further teaches that “The present invention relates to an image processing apparatus that performs a so-called relighting process that gives an arbitrary lighting effect to an image, and a control method and program thereof.” (Norita: p. 2 para. 1).

Regarding claim 14, the claim is a storage medium claim of apparatus claim 1.  The claim is similar in scope to claim 1 and it is rejected under similar rationale as claim 1.
Norita further teaches that “The object of the present invention can also be achieved by supplying a storage medium storing software program codes for realizing the functions of the above-described embodiments to the apparatus.” (Norita: p. 9 para. 7 L.1-3).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Norita in view of Kaku as applied to claim 9 and further in view of Sato (2019/0116311).

Regarding claim 10, the combined teaching of Norita and Kaku teaches the display control apparatus according to claim 9, 
wherein the control unit performs control to display the selected subject in such a way as to be distinguishable from other subjects (e.g., The functionality of controlling an image processing apparatus for performing relighting processing for irradiating output light of a virtual light source onto a main subject, an auxiliary image showing the position and direction of the virtual light source with respect to the main subject, the subject object indicating the main subject and a sphere having a radius corresponding to the distance from the subject object to the virtual light source and the position of the virtual light source with respect to the main subject, and indicating the direction of illuminating the main subject.  Norita: p.11 para.9 L.1-7. Relighting means (the relighting unit 109) for performing relighting image processing for generating a shadow on the main subject by irradiating the main subject included in the main image with the output light of the virtual light source. Norita: p.3 para.3 L.1-3 and Fig. 2A; reproduced below for reference. 

    PNG
    media_image3.png
    255
    352
    media_image3.png
    Greyscale

Fig. 2A shows a main image 200 in which a person 201 as a main subject is shown. Norita: p. 4 para. 4 L.3-4. The main subject is the subject selected on which application of predetermined effects are applied.  The shadow is taken as the first item on the main subject to indicate the selection.  Out of abundance of caution, the examiner cited the reference of Sato below to show different ways of indication of selection.  See 10_1 below.  See also 9_1 on other subjects), and 
wherein, in response to the change unit starting changing amount of application of the predetermined effect, the control unit performs control not to display the selected subject in such a way as to be distinguishable from other subjects (e.g., FIG. 2B to FIG. 2E show the sub image 202. FIG. 2B and FIG. 2C are diagrams illustrating an operation method for changing the position of the virtual light source, and shows how the position of the virtual light source is changed by a slide operation. FIG. 2D and FIG. 2E are diagrams illustrating an operation method for changing the distance from the main subject to the virtual light source, and shows how the distance is changed by a pinch operation.  Norita: p. 4 para. 4 L.4-9.  In FIG. 2B to FIG. 2E, reference numeral 203 denotes a subject object that indicates a position corresponding to the person 201. In this embodiment, a humanoid pattern is used as the subject object 203. Norita: p. 4 para. 5.  Therefore, while the user is changing the position of the virtual light source or the distance from the main subject to the virtual light source, the first item (indication of selection) is not displayed in the sub-image).
While the combined teaching of Norita and Kaku does not explicitly teach, Sato teaches:
(10_1). to display the selected subject distinguishable from other subjects (e.g., FIG. 4A illustrates an example of a LV image directly displayed (non-scaled display) on the display unit 28. Sato: [0059] L.1-3. In an example illustrated in FIG. 4A, three persons 401, 402, and 403 are captured in the LV image, and the face of each person is detected. Therefore, face frames 411, 412, and 413 are displayed on the LV image 400 in a superimposed manner.  Sato: [0059] L.16-20 and Fig. 4A; reproduced below for reference

    PNG
    media_image4.png
    595
    668
    media_image4.png
    Greyscale

FIG. 4B illustrates an example display displayed on the display unit 28 in step S307. A tracking frame 421 indicating that the face of the person 401 is selected is displayed on the LV image 400 in a superimposed manner.  Sato: [0066] L.1-4 and Fig. 4B; reproduced below for reference.  

    PNG
    media_image5.png
    263
    297
    media_image5.png
    Greyscale

It can be seen that the selected person 401 is identified with a tracking frame 421; which is taken as the first item (indication of selection) and the selected person is clearly distinguishable from persons 402 and 403 (other subjects) who are not selected);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sato into the combined teaching of Norita and Kaku so that a tracking frame is superimposed onto the selected person to identify the person among other persons on the display.

Regarding claim 11, the combined teaching of Norita and Kaku teaches the display control apparatus according to claim 9, wherein the control unit performs control to display, in the first screen, a third item which indicates a subject which is able to be selected by the selection unit (see 11_1 below).
While the combined teaching of Norita and Kaku does not explicitly teach, Sato teaches:
(11_1). a third item which indicates a subject which is able to be selected by the selection unit (e.g., e.g., FIG. 4A illustrates an example of a LV image directly displayed (non-scaled display) on the display unit 28. Sato: [0059] L.1-3. In an example illustrated in FIG. 4A, three persons 401, 402, and 403 are captured in the LV image, and the face of each person is detected. Therefore, face frames 411, 412, and 413 are displayed on the LV image 400 in a superimposed manner.  Sato: [0059] L.16-20 and Fig. 4A.  FIG. 4B illustrates an example display displayed on the display unit 28 in step S307. A tracking frame 421 indicating that the face of the person 401 is selected is displayed on the LV image 400 in a superimposed manner.  Sato: [0066] L.1-4 and Fig. 4B. It can be seen that face frame 411, 412 and 413 are third items that indicate that the framed persons are selectable items and tracking frame 421 indicates that the person is selected).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sato into the combined teaching of Norita and Kaku so that users are informed with face frame and tracking frame to identify the selectable and selected subjects.

Response to Arguments
Applicant’s arguments filed on June 17, 2022 have been fully considered and they are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the additional reference of Kaku (2004/0114796).

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
a).	Takeda (2006/0010099) teaches that “To provide a reproduction apparatus able to easily select a desired content data based on an attribute of the content data by a simple operation from a user and a reproduction method for the same, wherein the reproduction apparatus having: a display displaying the item; a first operation unit instructing a switch of the attribute; a second function unit instructing a selection of a predetermined item on the display; and a processing unit switching a first screen from a screen of a plurality of items so as to display a plurality of items when the first operation key is operated, and switching to a second screen displaying a plurality of item when the second operation key is operated when a plurality of item is displayed on the first screen.” (Takeda: Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611